60 U.S. 362 (____)
19 How. 362
DANIEL TOD, DANIEL P. RHODES, ROBERT C. YATES, AND JAMES FORD, LIBELLANTS AND APPELLANTS,
v.
SAMUEL F. PRATT AND EDWARD P. BEALS, CLAIMANTS OF STEAMBOAT SULTANA, HER ENGINE, BOILER, &c.
Supreme Court of United States.

Mr. Justice NELSON delivered the opinion of the court.
This is an appeal from a decree of the Circuit Court of the United States for the northern district of New York, in admiralty.
The libel was filed by the appellants in the court below, to recover for supplies furnished the steamboat Sultana, at Cleveland, in the State of Ohio. The supplies furnished were coal, which, according to the account current, began in April, 1853, and continued from time to time till April, 1854.
The defence set up was the mortgage which has been referred to in the case of Pratt and others v. Reed, just decided. There was also a second ground of defence, which it is not material to notice. The District Court decreed in favor of the defendants, except as it respects some five hundred dollars, which item has not been appealed from. The Circuit Court affirmed the decree.
The case falls within the principles stated in that above referred to, and which determined that the mortgagees were entitled to the proceeds of the vessel in the registry. This was the result of the decision of the court below, and the decree is therefore affirmed.